Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Examiner’s Comment
1.	The drawings submitted on February 11, 2020 were in form of photographs including handwriting.  Although the drawings are clear enough for examination, the handwriting informal.  There are also white-out spots in the photographs.  While not required, Applicant may want to submit replacement drawings to show formal writing.
Reasons for Allowance
2.	Claims 1-20 are allowed.  Claims 1, 8, and 13 are independent.
3.	The following is an examiner’s statement of reasons for allowance:
	Claim 1 is allowable over the prior art of record because the prior art, including Streck (US 4849815) and Takahashi (US 2015/0264215 A1), both cited below, does not teach a scanner assembly comprising the board, the cradle assembly, and the lock assembly, all as defined in the claim.  Specifically,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
the board extends from a first end to a second end and has a first face and a second face opposite the first face;
the first cradle member of the cradle assembly is coupled to the board and defines a pocket configured to receive a scanner;
the second cradle member of the cradle assembly is coupled to the board and is spaced from the first cradle member, with the second cradle member configured to receive the scanner; and

The lock assembly is coupled to the first cradle member and is movable between a first position where the scanner is fixed to the first and second cradle members and a second position where the scanner is removable from the first and second cradle members.
The first and second cradle members and the support bracket of said cradle assembly are movable along the board between the first and second ends for allowing the scanner to scan documents on the first face of the board.

	Claims 2-7 depend on claim 1, directly or indirectly.

	Claim 8 also recites “a board ……”, “a cradle assembly ……”, and the relationship therebetween as recited in claim 1, and additionally “a tension assembly”.  These features in combination are not taught by the prior art of record, including Streck (US 4849815) and Takahashi (US 2015/0264215 A1), both cited below.
	Claims 9-12 depend on claim 8, directly or indirectly.

	Claim 13 also recites “a board ……”, “a cradle assembly ……”, and the relationship therebetween as recited in claims 1 and 8, and additionally “a case comprising” “a base ……” and “a lid ……”.  These features in combination are not taught by the prior art of record, including Streck (US 4849815) and Takahashi (US 2015/0264215 A1), both cited below.


Streck (US 4849815), cited below, does not disclose a cradle assembly and the lock assembly as claimed in claim 1.  Streck discloses that (Fig. 3, col. 6, lines 52-67) a user manually moves read bar 38 across viewing compartment 36, causing the contents of the compartment to be digitized and output over the telephone line 12 to the FAX machine 10 in the usual manner.  The reader bar 38 contains a light source, a linear CCD type read head.  In another embodiment (Fig. 9, col. 10, lines 11+), paper document or flat articles can be placed on viewing compartment 36, a clear holder sheet can be placed on the paper document or flat articles.  The user moves the reader bar 38 from along the document to scan the document.
Takahashi (US 2015/0264215 A1), cited below, does not discloses a combination of the limitations of claim 1.  Takahashi discloses a holder assembly and a positional adjustment assembly of a CIS (contact image sensor) in an image reading device (Figs. 4-30, paragraph 0062).  The CIS is attached to a mount 30 via a pair of holders 29 disposed at both ends thereof in the lengthwise direction.  Each holder 29 includes an upper holder 31 that holds the upper side of the CIS 28 and a lower holder 32 that holds the lower side of the CIS 28.  The mount 30 includes a bottom plate 33 to which the upper holder 31 and the lower holder 32 are attached and a side plate 34 provided orthogonally relative to the bottom plate 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Pertinent Prior Art
4.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
Streck (US 4849815), Fig. 3, col. 6, lines 52-67, user manually moves read bar 38 across viewing compartment 36, causing the contents of the compartment to be digitized and output over the telephone line 12 to the FAX machine 10 in the usual manner.  The reader bar 38 contains a light source, a linear CCD type read head.  In another embodiment (Fig. 9, col. 10, lines 11+), paper document or flat articles can be placed on viewing compartment 36, a clear holder sheet can be placed on the paper document or flat articles.  The user moves the reader bar 38 from along the document to scan the document.
	Takahashi (US 2015/0264215 A1) discloses a holder assembly and a positional adjustment assembly of a CIS (contact image sensor) in an image reading device (Figs. 4-30, paragraph 0062).  The CIS is attached to a mount 30 via a pair of holders 29 disposed at both ends thereof in the lengthwise direction.  Each holder 29 includes an upper holder 31 that holds the upper side of the CIS 28 and a lower holder 32 that holds the lower side of the CIS 28.  The mount 30 includes a bottom plate 33 to which the upper holder 31 and the lower holder 32 are attached and a side plate 34 provided orthogonally relative to the bottom plate 33.
Onishi (US 2014/0293373 A1) (US 8934152)
	Catchpole et al. (US 4728803)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          

Tseng et al. (US 2003/0147104 A1), platform scanner
	Tsai et al. (US 6721072) discloses a scanning module (38) positioned outside the main housing or frame (52) of a scanning apparatus, for scanning a surface of a document facing away from the main housing or frame (52).
	Tsai et al. (US 6809842) discloses a movable scanning module (321) disposed in the pivotal upper housing (32) of a scanning device (3).
	Fukuoka et al. (US 5251072) discloses an image reader comprising a light source unit positioned above the document platen and moves in synchronism with the image sensor unit disposed below the document platen, the light source for scanning a transparent document placed on the document platen.
	Jun (US 2018/0075268 A1) discloses a scanner comprising a mounting bracket connecting ends of scanner bars with each other, the scanning bars arranged in a line and detachably combined in a multistage type.
	Hu et al. (US 6271939) discloses a transparent and flatbed scanner in a cradle.
	Liu et al. (US 2014/0104660 A1), CIS module 14, support bracket 21 in Figs. 4-8,  
	Lee (US 7522318)
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407.  The examiner can normally be reached on M-F: 10 a.m. - 6 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUKFAN LEE/Primary Examiner, Art Unit 2674